Execution Version


SETTLEMENT AGREEMENT
 
This is a binding Settlement Agreement made and entered into effective as of the
1st day of May, 2009 by and among Christopher D. Larson (“Larson”), National
Cash & Credit, LLC, a Minnesota limited liability company, Western Capital
Resources, Inc., a Minnesota corporation, Wyoming Financial Lenders, Inc., a
Wyoming corporation, WERCS, Inc., a Wyoming corporation, and John Quandahl.  The
parties to this Agreement will be referred to individually as a “Party” and
collectively as “Parties.”
 
ADDITIONAL DEFINITIONS
 
1.           “Affiliate” means, with respect to any particular person or entity,
each person or entity that controls, is controlled by, or is under common
control with, such particular person or entity.
 
2.           “Agreement” means this Settlement Agreement.
 
3.           “Claims” means any and all claims, counterclaims, cross-claims,
disputes, demands, actions and causes of action, petitions, suits, debts,
liabilities, defenses, obligations, damages (whether general, special, punitive,
statutory, or other), penalties, costs, losses, expenses, and reasonable fees
(including without limitation, attorneys’, accountants’, auditors’ and
consultants’ fees - whether such fees were incurred prior to or after the date
of the Agreement), whether known or unknown, liquidated or unliquidated, fixed
or contingent, direct or indirect, suspected or unsuspected, premised on direct
recovery, contribution, or indemnity, whether based on contract, tort, statute,
or other legal or equitable theory of recovery, whether written or oral, among
or between the Parties that as of the date of this Agreement: (1) were raised or
could have been raised by any of the Western Parties against any of the Larson
Parties or in defense thereto; or (2) were raised or could have been raised by
any of the Larson Parties against any of the Western Parties or in defense
thereto; provided, however, that Excluded Claims shall not be included within
the definition of “Claims” used herein.
 

--------------------------------------------------------------------------------


 
Execution Version
 
4.           “Exchange Agreement” means the February 26, 2008 Exchange Agreement
by and among Western, NCC and the members of NCC, along with all exhibits,
schedules and addenda thereto.
 
5.           “Excluded Claims” means any and all claims, counterclaims,
cross-claims, disputes, demands, actions and causes of action, petitions, suits,
debts, liabilities, defenses, obligations, damages (whether general, special,
punitive, statutory, or other), penalties, costs, losses, expenses, and
attorneys’ fees (whether incurred prior to or after the date of the Agreement),
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect, suspected or unsuspected, premised on direct recovery,
contribution, or indemnity, whether based on contract, tort, statute, or other
legal or equitable theory of recovery, whether written or oral, among or between
the Parties that relate to or arise in connection with:
 
a.           WERCS’ obligations under the Indemnification Agreement;
 
b.           Western’s obligations under Section 4 and Section 5 of the
Redemption Agreement; and
 
c.           A breach by any Party of any of the provisions of this Agreement.
 
6.           “Larson Parties” means Larson and NCC, and the Affiliates of each
of them.  For clarity, the “Affiliates” of Larson and NCC include WCR
Acquisition Co., a Minnesota corporation to which assets formerly held by STEN
Corporation and its affiliates were transferred effective as of July 31, 2008,
but does not include Steve Staehr or David Stueve.
 
2

--------------------------------------------------------------------------------


 
Execution Version
 
7.           “Merger Agreement” means the December 13, 2007 Agreement and Plan
of Merger and Reorganization by and among Western, WFL Acquisition Corp. and
Wyoming, a copy of which is attached as Exhibit 2.1 to Western’s Form 8-K filed
with the Securities and Exchange Commission on December 14, 2007, along with all
exhibits, schedules and addenda thereto.
 
8.           “NCC” means National Cash & Credit, LLC, a Minnesota limited
liability company, and any of its present or former agents, employees,
representatives and all other persons who have acted or purported to act on its
behalf.
 
9.           “Quandahl” means John Quandahl, presently the Chief Executive
Officer of Western and a shareholder of Western.
 
10.         “Redemption Agreement” means the December 31, 2008 Redemption
Agreement by and among Larson, Western, and NCC, along with all exhibits,
schedules and addenda thereto.
 
11.         “WERCS” means WERCS, Inc., a Wyoming corporation, and any of its
present or former agents, employees, representatives and all other persons who
have acted or purported to act on its behalf.
 
12.         “Western” means Western Capital Resources, Inc., a Minnesota
corporation, f/k/a Uron Inc., and any of its present or former agents,
employees, representatives and all other persons who have acted or purported to
act on its behalf.
 
13.         “Western Parties” means Western, Wyoming, WERCS, and the Affiliates
of each of them.  For clarity, the “Affiliates” of the Western Parties include
the directors and officers of Western.
 
14.         “Wyoming” means Wyoming Financial Lenders, Inc., a Nebraska
corporation, and any of its present or former agents, employees, representatives
and all other persons who have acted or purported to act on its behalf.
 
3

--------------------------------------------------------------------------------


 
Execution Version
 
RECITALS
 
WHEREAS, Western has made certain allegations against the Larson Parties;
 
WHEREAS, the Larson has made certain allegations against the Western Parties;
 
WHEREAS, the applicable Parties have either denied the allegations made against
them, denied that valid Claims exist based on those allegations, or both; and
 
WHEREAS, the Parties desire to avoid the uncertainties, risks and expenses that
would accompany any litigation and further investigation and to compromise,
settle, and release, once and forever, the Claims by and among the Parties as
set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants, mutual releases and other
terms set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which the Parties hereby
acknowledge, the Parties hereby agree as follows:
 
1.           Incorporation of Definitions and Recitals.  The above definitions
and recitals are incorporated into this Agreement by reference.
 
2.           Denial of Liability.  This Agreement is entered into only for
purposes of settlement and compromise of the matters covered by this Agreement
in order to avoid the uncertainties, risks and expenses that would accompany any
litigation among the Parties.  Neither this Agreement, nor anything contained
herein, nor any act or thing done in connection herewith, is intended to be, or
shall be construed or deemed to be, an admission by any of the Parties of any
liability, fault or wrongdoing.
 
4

--------------------------------------------------------------------------------


 
Execution Version
 
3.           Transfer of Uncollectible Debt by Wyoming.  As consideration for
the compromise and settlement set forth herein, and subject to all of the terms
and conditions contained herein, Wyoming hereby sells, transfers and assigns to
NCC, those certain assets classified as uncollectible debt identified on Exhibit
A that were held by WCR Acquisition Co. as of December 31, 2008, prior to the
transfers to Larson pursuant to the terms of the Redemption Agreement (the “Bad
Debt Assets”).  Wyoming represents and warrants to NCC that the Bad Debt Assets
are all of the presently uncollected debt held by it that were owned by WCR
Acquisition Co. prior to effecting the transactions contemplated by the
Redemption Agreement.
 
4.           Intentionally Omitted.
 
5.           Redemption of Western Shares.  As consideration for the compromise
and settlement set forth herein, and subject to all of the terms and conditions
contained herein (specifically including but not limited to the escrow
arrangement described in Section 29 below), Western hereby redeems 550,000
shares of common stock of Western presently held in the name of Larson
(representing 100% of the ownership interest of Larson in Western) (such
transaction, the “Redemption” and such shares, the “Redeemed Shares”), and
Larson hereby sells and assigns to Western all of Larson’s rights, title to and
interest in the Redeemed Shares free and clear of any and all liens, pledges,
security interests, transfer restrictions or encumbrances of any kind.  In
furtherance of the Redemption, Larson is executing and delivering to the Escrow
Agent (as defined in Section 29 below), concurrently with this Agreement, a
medallion guaranteed stock power with respect to the Redeemed Shares, in the
form attached hereto as Exhibit B, and his stock certificate representing the
Redeemed Shares.
 
5

--------------------------------------------------------------------------------


 
Execution Version
 
6.           Covenant Regarding Indemnification Rights.  The Parties acknowledge
and agree that Larson may be entitled to certain indemnification rights under
(i) applicable law, (ii) insurance policies held by Western, (iii) Western’s
articles of incorporation and bylaws, and (iv) the Indemnification
Agreement.  Western hereby agrees to provide to Larson, as soon as reasonably
possible but in no event later than five (5) business days from the date of this
Agreement, copies of all insurance policies under which Larson may have coverage
for any actions or omissions taken by Larson while he was either an officer or
director of Western or otherwise covered under Western’s insurance policies,
including without limitation all directors and officers insurance policies.  The
Western Parties agree that they will not take, and will not permit any of their
Affiliates to take, any action that interferes with, impairs, or alters (in an
adverse manner), or is intended to interfere with, impair, or alter (in an
adverse manner), any of Larson’s bona fide rights to claim or receive
indemnification under Western’s articles of incorporation, bylaws or otherwise.
 
7.           Affirmation Regarding Indemnification Agreement and Redemption
Agreement.  The Parties hereby affirm that the terms of the Indemnification
Agreement are, and shall remain, in full force and effect on the terms set forth
therein and the parties to the Indemnification Agreement agree to abide by their
obligations under the Indemnification Agreement.  The Parties hereby affirm that
the terms of Section 4 and Section 5 of the Redemption Agreement are, and shall
remain, in full force and effect and the parties to the Redemption Agreement
hereby agree to abide by their obligations under Section 4 and Section 5 of the
Redemption Agreement.
 
8.           Release By the Larson Parties.  For and in consideration of the
performance by the Western Parties of their respective obligations under this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Larson and NCC hereby do
unconditionally and irrevocably, fully, finally, and forever waive, release,
acquit and forever discharge the Western Parties and Quandahl from any and all
Claims, and covenant and agree that none of the Larson Parties will institute
or, unless legally compelled, participate in any Claims (including Claims
brought by third parties) against the Western Parties and/or Quandahl.
 
6

--------------------------------------------------------------------------------


 
Execution Version
 
9.           Release By the Western Parties.  For and in consideration of the
performance by the Larson Parties of their respective obligations under this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Western, Wyoming, WERCS and
Quandahl hereby do unconditionally and irrevocably, fully, finally, and forever
waive, release, acquit and forever discharge the Larson Parties from any and all
Claims, and covenant and agree that none of the Western Parties will institute
or, unless legally compelled, participate in any Claims (including Claims
brought by third parties) against the Larson Parties.
 
10.           Non-Disparagement.  Except as may be required by applicable law,
regulation or court order (including administrative subpoenas), each of the
Parties agrees that they will not make, or cause or attempt to cause any other
person or entity to make, any statements, either written or oral, or convey any
information about the other Parties (or their owners, employees, or Affiliates)
to any third party which is disparaging or which in any way reflects negatively
upon the character, personality, integrity or performance of such Party (or its
owners, employees, or Affiliates), or which are directly or indirectly damaging
to the reputation of such Party (or its owners, employees, or Affiliates);
provided, however, that notwithstanding anything to the contrary contained
herein, (a) Western shall be entitled to include and provide accurate
disclosures in any public filings, including filings made with the SEC, and (b)
Western shall be entitled to respond in a factual manner to specific requests
for information from any governmental authority.
 
7

--------------------------------------------------------------------------------


 
Execution Version
 
11.           No Waiver of Attorney-Client Privilege.  The Parties stipulate
that no Party has waived the attorney-client privilege.
 
12.           Acknowledgement of Claims.  The Parties acknowledge that their
Claims may be different from or greater than the Claims currently known to
them.  It is the Parties’ intention to release and waive all such Claims,
whether currently known or unknown to them to the extent provided herein.
 
13.           Merger and Integration.  The Parties agree and acknowledge that
this Agreement, together with all exhibits hereto, constitutes the entire
agreement of the Parties with respect to the subject matter contained
herein.  There are no other agreements, representations, warranties, or other
understandings between or among the Parties with regard to the subject matter
hereof which are not set forth in this Agreement or exhibits hereto.  To the
extent other agreements, representations, warranties, or other understandings
between the Parties with regard to the subject matter hereof exist, those
agreements are hereby repudiated and shall have no further force or
effect.  This Agreement is made and entered into without any reliance on any
statement, promise, inducement, or consideration not recited in this Agreement.
 
14.           No Mistake of Fact; No Representations.  The Parties agree and
acknowledge that this Agreement shall not be subject to any claim of mistake of
fact.  The terms of this Agreement are contractual and not a mere recital, and
merge all prior discussions, agreements, and transactions of all kinds
pertaining to the matters discussed in this Agreement.  Other than as
specifically set forth herein, there are no representations or warranties that
the Parties have relied upon in entering into this Agreement.
 
15.           Agreement Jointly Drafted.  The Parties agree that this Agreement
shall not be construed against any Party to the Agreement on the grounds that
such Party drafted this Agreement, but shall be construed as if all Parties
jointly prepared this Agreement, and any uncertainty or ambiguity shall not on
that ground be interpreted against any one Party.
 
8

--------------------------------------------------------------------------------


 
Execution Version
 
16.           Advice of Counsel Obtained.  Each of the Parties acknowledges and
represents that he or it has had the opportunity to consult with legal,
financial, and other professional advisors as he or it deems appropriate in
connection with his or its consideration and execution of this Agreement.  Each
undersigned Party further represents and declares that in executing this
Agreement, he or it has relied solely upon his or its own judgment, belief and
knowledge, and the advice and recommendation of his or its own professional
advisors, concerning the nature, extent and duration of its rights, obligations
and claims; that he or it has reviewed his or its records, evaluated his or its
position and conducted due diligence with regard to all rights, claims, or
causes of action whatsoever with respect to any and all other Parties; and that
he or it has not been influenced to any extent whatsoever in executing this
Agreement by any representations or statements made by the other party or his or
its representatives, except those expressly contained or referred to herein.
 
17.           Choice of Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota without giving effect to
principles of conflicts of law thereof.
 
9

--------------------------------------------------------------------------------


 
Execution Version
 
18.           Dispute Resolution.  To the greatest extent possible, the Parties
will endeavor to resolve any disputes relating to this Agreement through
amicable negotiations.  Failing an amicable settlement, any controversy, claim
or dispute arising under or relating to this Agreement, including the existence,
validity, interpretation, performance, termination or breach of this Agreement,
will finally be settled by binding arbitration before a single arbitrator (the
“Arbitration Tribunal”) which will be jointly appointed by the involved
Parties.  The Arbitration Tribunal will self-administer the arbitration
proceedings utilizing the Commercial Rules of the American Arbitration
Association; provided, however, the American Arbitration Association shall not
be involved in administration of the arbitration.  The arbitrator must be a
retired judge of a state or federal court of the United States or a licensed
lawyer with at least ten years of corporate or commercial law experience and
have at least an AV rating by Martindale Hubbell.  If the involved Parties
cannot agree on an arbitrator, any party may request the American Arbitration
Association or a court of competent jurisdiction to appoint an arbitrator, which
appointment will be final.
 
The arbitration will be held in Omaha, Nebraska.  Each party will have discovery
rights as provided by the Federal Rules of Civil Procedure within the limits
imposed by the arbitrator; provided, however, that all such discovery will be
commenced and concluded within 60 days of the selection of the arbitrator.  It
is the intent of the Parties that any arbitration will be concluded as quickly
as reasonably practicable.  Once commenced, the hearing on the disputed matters
will be held four days a week until concluded, with each hearing date to begin
at 9:00 a.m. and to conclude at 5:00 p.m.  The arbitrator will use all
reasonable efforts to issue the final written report containing award or awards
within a period of five business days after closure of the proceedings.  Failure
of the arbitrator to meet the time limits of this Section will not be a basis
for challenging the award.  The Arbitration Tribunal will not have the authority
to award punitive damages to either party.  Each party will bear its own
expenses, but the involved Parties will share equally the expenses of the
Arbitration Tribunal.  The Arbitration Tribunal shall award attorneys’ fees and
other related costs payable by the losing party to the successful party as it
deems equitable.  This Agreement will be enforceable, and any arbitration award
will be final and non-appealable, and judgment thereon may be entered in any
court of competent jurisdiction.
 
10

--------------------------------------------------------------------------------


 
Execution Version



Notwithstanding the foregoing, the Parties hereby agree that State and Federal
Courts located in the State of Minnesota shall have exclusive jurisdiction to
enforce arbitration awards and to provide equitable relief for the breach of
covenants made in this Agreement.


19.           Severability.  If any of the provisions, terms, clauses, or
waivers or releases of claims or rights contained in this Agreement are declared
illegal, unenforceable, or ineffective in a legal or other forum or proceeding,
the Parties agree to negotiate in good faith substitute provisions, terms,
clauses, or waivers or releases that would have, to the maximum extent possible,
identical effect and that would be enforceable.


20.           Writing Required.  This Agreement may not be altered or amended
except in writing signed by the Parties.


21.           No Waiver.  The failure of any Party at any time to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same.  No waiver by any Party of any condition, or the breach of any
term, provision, warranty, representation, agreement or covenant contained in
this Agreement, whether by conduct or otherwise, in any one or more instances
shall be deemed or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of the breach of any
other term, provision, warranty, representation, agreement or covenant herein
contained.


22.           Execution.  This Agreement may be executed by each Party under a
separate copy, and in such case one counterpart of this Agreement shall consist
of enough of such copies to reflect the signatures of all of the Parties.  This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement or the terms of this Agreement to produce or account for more than one
of such counterparts.

 
11

--------------------------------------------------------------------------------

 

Execution Version
 
23.           Authority To Execute Agreement.  Each person executing this
Agreement represents, warrants and covenants that he/she has the full right and
authority to enter into this Agreement on behalf of the Party on whose behalf
such execution is made, and has the full right and authority to fully bind said
Party to the terms and obligations of this Agreement; and that the Party has not
heretofore assigned, encumbered or in any other manner transferred to any person
or entity all or any portion of the claims released by this Agreement.


24.           Additional Documents.  Each of the Parties further agrees to
execute and deliver any further documents which may be reasonably required to
effectuate and/or carry out the terms of this Agreement.


25.           Binding Effect.  The Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective legal representatives,
heirs, successors and assigns.  Other than as explicitly set forth in this
Agreement, nothing in this Agreement is intended to, or does, create any rights
in third parties.


26.           Enforcement.  In the event a dispute arises concerning either
Party’s performance of its obligations under this Agreement, the prevailing
Party in any action or proceeding to enforce this Agreement shall be awarded
reasonable attorneys’ fees, costs, and expenses incurred in such action or
proceeding.


27.           Notices.  Except as otherwise provided herein, all notices,
communications, demands, or deliveries required by this Agreement shall be given
or made in writing, shall specify the section of this Agreement pursuant to
which it is given, shall be given by hand delivery or recognized overnight
courier, and shall be addressed to the Parties as set forth below.  Such notices
shall be deemed to have been given on the date delivered if delivered by hand
delivery or two days after being deposited with an overnight courier with
delivery charge prepaid.  The addresses and requirements for notice and copies
are as follows:

 
12

--------------------------------------------------------------------------------

 
 
Execution Version

 
Notice to the Larson Parties:
 
8912 East Pinnacle Peak Road
Scottsdale, Arizona 85255
Attention: Christopher D. Larson


with a copy to:
 
Briggs and Morgan, P.A.
2200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Dennis L. Knoer


Notice to the Western Parties:


Western Capital Resources, Inc.
11550 I Street
Omaha, NE 68137
Attention: John Quandahl


with a copy to:
 
Maslon, Edelman, Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-4140
Attention: Paul D. Chestovich


The above addresses may be changed at any time by giving five (5) days’ prior
written notice.


28.           Confidentiality.  Each of the Parties hereto agrees that it will
not disclose, disseminate or otherwise publish in any manner to any third party,
whether individual, corporation or other entity, public or private, the content
of the negotiations between Western and Larson prior to entering into this
Agreement or the content of any informational requests made by, or the subject
matter of communications with, each other in anticipation of entering into this
Agreement, specifically including all communications occurring on and after
March 12, 2009 through the date hereof.

 
13

--------------------------------------------------------------------------------

 
 
Execution Version

 
29.           Escrow of Redeemed Shares.  The certificate and medallion
guaranteed stock power with respect to the Redeemed Shares, contemplated under
and delivered pursuant to Section 5 above, will be delivered to Maslon Edelman
Borman & Brand, LLP as “Escrow Agent” pursuant to the terms and conditions of
customary escrow agreement, under which Larson and Western agree to hold
harmless and completely indemnify the Escrow Agent for any and all costs,
expenses and claims relating to the escrow arrangement contemplated hereunder
(other than with respect to acts of the Escrow Agent taken in bad faith).  The
escrow agreement will provide that the escrow of the Redeemed Shares will
either:  (a) expire upon either (i) the payment of all amounts owed by Western
and Wyoming to Banco Popular, N.A. or (ii) the termination (including by
revocation) of the Guaranty (as defined in the Redemption Agreement), resulting
in either case in the delivery to Western by the Escrow Agent of the escrowed
materials relating to the Redeemed Shares and Western’s right to fully
effectuate the Redemption; or (b) earlier terminate upon (i) Larson’s
performance of the Guaranty through the payment of money to Banco Popular, N.A.
or its designees or assigns, or (ii) the material breach by WERCS of its
obligations under the Indemnification Agreement, resulting in either case in the
delivery to Larson by the Escrow Agent of the escrowed materials relating to the
Redeemed Shares and the cancellation of the Redemption.
 
[SIGNATURES ON FOLLOWING PAGES]

 
14

--------------------------------------------------------------------------------

 
 
Execution Version
 
IN WITNESS WHEREOF, the Parties, by and through their duly authorized
representatives, have hereunder set their hands and entered into this Agreement
on the day and year first written above.


Dated: April 28, 2009
/s/ Christopher Larson
 
CHRISTOPHER D. LARSON



STATE OF ___________)
  ) ss
COUNTY OF ___________)


The foregoing instrument was acknowledged before me this ____ day of April,
2009, by Christopher D. Larson.


Subscribed and sworn to before me
this ___ day of April, 2009.


___________________________
Notary Public




 
15

--------------------------------------------------------------------------------

 
 
Execution Version
 
Dated: April 28, 2009
NATIONAL CASH & CREDIT, LLC    
BY:
/s/ Christopher Larson
           
ITS:
Member-Manager



STATE OF ___________)
) ss
COUNTY OF ___________)


The foregoing instrument was acknowledged before me this ___ day of April, 2009,
by Christopher D. Larson, the President of National Cash & Credit, LLC, on
behalf of the company.


Subscribed and sworn to before me
this ___ day of April, 2009.


 
Notary Public


 
16

--------------------------------------------------------------------------------

 
 
Execution Version


Dated: May 1, 2009
WESTERN CAPITAL RESOURCES, INC.            
BY:
/s/ John Quandahl
           
ITS:
Chief Executive Officer



STATE OF ______________)
) ss
COUNTY OF ____________)


The foregoing instrument was acknowledged before me this _____ day of
__________, 2009, by ___________________, the _________________ of Western
Capital Resources, Inc., on behalf of the corporation.


Subscribed and sworn to before me
this _________ day of _______, 2009.


 
Notary Public

 
 
17

--------------------------------------------------------------------------------

 
 
Execution Version
 
Dated: May 1, 2009
WERCS, INC.            
BY:
/s/ Robert Moberly
           
ITS:
Chief Operating Officer



STATE OF ______________)
) ss
COUNTY OF ____________)


The foregoing instrument was acknowledged before me this _____ day of
__________, 2009, by ___________________, the _________________ of WERCS, Inc.,
on behalf of the corporation.


Subscribed and sworn to before me
this _________ day of _______, 2009.


 
Notary Public

 
 
18

--------------------------------------------------------------------------------

 
 
 
Execution Version
 
Dated: May 1, 2009
WYOMING FINANCIAL LENDERS, INC.            
BY:
/s/ John Quandahl
           
ITS:
Chief Executive Officer



STATE OF ______________)
 ) ss
COUNTY OF ____________)


The foregoing instrument was acknowledged before me this _____ day of
__________, 2009, by ___________________, the _________________ of Wyoming
Financial Lenders, Inc., on behalf of the company.


Subscribed and sworn to before me
this _________ day of _______, 2009.


 
Notary Public

 
 
19

--------------------------------------------------------------------------------

 
 
Execution Version
 
Dated: May 1, 2009
/s/ John Quandahl
     
JOHN QUANDAHL



STATE OF ______________)
 ) ss
COUNTY OF ____________)


The foregoing instrument was acknowledged before me this _____ day of
__________, 2009, by John Quandahl.




Subscribed and sworn to before me
this _________ day of _______, 2009.


 
Notary Public

 
 
20

--------------------------------------------------------------------------------

 
